*188ON PETITION TO REHEAR
DWYER, Judge.
On August 19, 1969, the Court’s opinion affirming the conviction of the defendant Patten was filed by the clerk of the Court. On August 21, 1969, a petition to rehear was filed by the defendant. On August 26, 1969, a “Supplemental Petition to Rehear” was filed by the defendant. The Court has considered the petition to rehear and the authorities relied upon therein. There are no new issues or authorities raised or that have not been considered by this Court in arriving at its decision in this petition to rehear. In defendant Patten’s “Supplemental Petition to Rehear” he refies upon Benton v. Maryland, 395 U.S. 784, 89 S.Ct. 2056, 23 L.Ed.2d 707, advance sheets of July 15, 1969, as his authority for this Court to reconsider its opinion and grant the defendant a rehearing.
We have read Benton v. Maryland, supra. We agree and accept the tenets and precepts of that decision. They are in no wise in conflict with our opinion and holdings in our opinion affirming Patten’s conviction. What counsel for Patten is overlooking is that Patten was not acquitted but was convicted of armed robbery. (Emphasis added.) Benton was aquitted of the larceny count in his first trial and convicted of burglary. On retrial he was convicted of both offenses. (Emphasis added.) Nowhere in Patten’s original or retrial or re-retrial was he acquitted of an offense and retried again on an offense of which he had been acquitted. (Emphasis added.) Benton had a valid double jeopardy claim under the facts and circumstances in his case. (Emphasis added.) Patten does not. What the defendant is over*189looking is that the Federal District Court, in ordering Patten discharged, declared the judgment of conviction was void. He did not order that Patten could not be tried again. The action taken by the Federal District Court did not make the original indictment of Patten void. It remained in full force and effect.
“Long-established constitutional doctrine makes clear that, beyond the requirement already discussed, the guarantee against double jeopardy imposes no restrictions upon the length of a sentence imposed upon re-conviction. At least since 1896, when United States v. Ball, 163 U.S. 662, 16 S.Ct. 1192, 41 L.Ed. 300, was decided, it has been settled that this constitutional guarantee imposes no limitations whatever upon the power to retry a defendant who has succeeded in getting his first conviction set aside.

‘The principle that this provision does not preclude the Government’s retrying a defendant whose conviction is set aside because of an error in the proceedings leading to conviction is a well-established part of our constitutional jurisprudence.’

United States v. Tateo, 377 U.S. 463, 465, 84 S.Ct. 1587, 1589, 12 L.Ed.2d 448. And at least since 1919, when Stroud v. United States, 251 U.S. 15, 40 S.Ct. 50, 64 L.Ed. 103, was decided, it has been settled that a corollary of the power to retry a defendant is the power, upon the defendant’s reconviction, to impose whatever sentence may be legally authorized, whether or not it is greater than the sentence imposed after the first conviction.
‘That a defendant’s conviction is overturned on col*190lateral rather than direct attack is irrelevant for these purposes, see Robinson v. United States, 6 Cir., 144 F.2d 392, 396, 397, aff’d on another ground, 324 U.S. 282, 65 S.Ct. 666, 89 L.Ed. 944.’
United States v. Tateo, supra, 377 U.S. at 466, 84 S.Ct., at 1589.
“Although the rationale for this ‘well-established part of our constitutional jurisprudence’ has been variously verbalized, it rests ultimately upon the premise that the original conviction has, at the defendant’s behest, been wholly nullified and the slate wiped clean. As to whatever punishment has actually been suffered under the first conviction, that premise is, of course, an unmitigated fiction, as we have recognized in Part I of this opinion. But, so far as the conviction itself goes, and that part of the sentence that has not yet been served, it is no more than a simple statement of fact to say that the slate has been wiped clean. The conviction has been set aside and the unexpired portion of the original sentence will never be served. A new trial may result in an acquittal. But if it does result in a conviction, we cannot say that the constitutional guarantee against double jeopardy of its own weight restricts the imposition of an otherwise lawful single punishment for the offense in question. To hold to the contrary would be to cast doubt upon the whole validity of the basic principle enunciated in United States v. Ball, supra, and upon the unbroken line of decisions that have followed that principle for almost 75 years. We think those decisions are entirely sound, and we decline to depart from the concept they reflect.” North *191Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656, advance sheets of July 15, 1969. (Emphasis added.)
The petition to rehear is denied. The Court admires the zeal of court-appointed counsel.
OLIVER and RUSSELL, JJ., concur.